Citation Nr: 1404169	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over the claims file now resides with the Newark, New Jersey RO.

The Veteran testified at a September 2011 Travel Board hearing before the undersigned; a transcript of those proceedings is associated with the claims file.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to initial ratings in excess of 10 percent for PTSD and adenocarcinoma of the prostate are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his September 2011 hearing, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to service connection for hypertension.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for hypertension, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2011, the Veteran stated at his Travel Board hearing that he no longer wished to pursue his appeal for entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran's remaining claims must be remanded to obtain current treatment records and for a new examination.  Regarding the additional treatment records, a May 2011 report indicates a scheduled November 2011 PSA study.  Further, at the September 2011 hearing, the Veteran identified an upcoming colonoscopy.  Those records are relevant to the current severity of the Veteran's prostate cancer, and must be obtained on remand.  38 C.F.R. § 3.159(c).

Similarly, the Veteran testified at his September 2011 hearing that he obtained a year-and-a-half of treatment from the Vet Center, continuing through approximately the end of 2010, but the only Vet Center record available is from April 2009.  Records from that treatment must be obtained.  Id.

A new examination is necessary because of evidence of increasing prostate symptomatology.  Specifically, the Board notes that the Veteran provided testimony of increased daytime urinary frequency and nocturia, as compared to the results of the August 2009 VA examination of record.  Also, the Veteran competently identified recent changes in his PSA counts that worried him.  Without current evidence of the severity of the disability, VA must provide the Veteran with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Notably, the Veteran argued at his September 2011 hearing that his August 2009 PTSD examination was inadequate.  Were the examination actually inadequate, a new examination would be warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In this case, however, the Board finds that the examination was adequate, and completely addressed the Veteran's symptomatology, and therefore additional examination on remand is unnecessary.  To the extent that the Veteran argues that the examiner failed to understand the relationship between his current symptoms and his military service, that argument is belied by the examination report, and the fact that the RO granted service connection based on that report.  The Board also notes that the Veteran denied receiving current treatment for PTSD at the time of the hearing.  

Nevertheless, should the treatment records obtained on remand show a worsening of psychiatric symptomatology, appropriate development, to include a new examination, may be warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's current VA treatment records.  

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA prostate cancer examination.  The examiner must review the claims folder, a copy of this remand, and Virtual VA; the ensuing report should indicate that such a review occurred.  In accordance with the latest worksheets for rating prostate cancer and its residuals the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After all indicated development has been completed, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


